The plaintiff, Leonard Rose, brought suit against his former employer, the defendant, East Boston Community Develop*970ment Corporation (East Boston), alleging that upon his discharge from employment East Boston owed him $8,140.16 for accrued compensatory time and lesser amounts for unpaid vacation and severance pay and unreimbursed expenses. The plaintiff only appeals from the denial of his claim for payments owing for accrued compensatory time. The sole issue on appeal is whether the trial judge erred in making a factual finding that the defendant had promulgated a personnel policy according to which the plaintiff was required to take “compensatory time” (i.e., time that is accumulated to an overtime basis which is recognized by an equal amount of time off in lieu of overtime pay) within thirty days from time actually worked. The judge found that, because such a policy was in existence and the plaintiff had not earned any compensatory time within thirty days prior to his discharge, he was not entitled to compensation for any unused compensatory time. There was evidence from which the judge could arrive at such a conclusion, notably the testimony of Donna Scolastico, a former bookkeeper for East Boston, identifying a document, which had been introduced in evidence, as “the company policy.” That document contained terms which explicitly required that compensatory time must be taken within thirty days after it accrued. Accordingly, we hold that the findings by the trial judge are not “clearly erroneous,” see Mass.R.Civ.P. 52(a), 365 Mass. 816 (1974), and affirm the judgment dismissing the complaint.
Lawrence R. Levinson for the plaintiff.
John Cavicchi, for the defendant, submitted a brief.

So ordered.